IN THE SUPREME COURT OF THE STATE OF DELAWARE

In the Matter of a                        )
Member of the Bar of                      )
the Supreme Court of                      )
Delaware:                                 )     No. 260, 2015
                                          )
DANIEL G. SIMMONS,                        )     Board Case No. 112441-B
                                          )
                    Respondent.           )

                            Submitted: May 22, 2015
                             Decided: May 27, 2015

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices

                                  ORDER

      This 27th day of May 2015, the Court having received and considered a

Stipulation of Disbarment by Consent, jointly submitted by the Office of

Disciplinary Counsel and Daniel G. Simmons, a member of the Bar of this Court

(“Respondent”), pursuant to Rule 17(e) of the Delaware Lawyers’ Rules of

Disciplinary Procedure (“Procedural Rules”), and the Court having received and

considered an Affidavit of Consent signed by Respondent consenting to the

sanction of disbarment,

      IT IS HEREBY ORDERED Respondent is DISBARRED as a member of

the Bar of this Court.

                                          BY THE COURT:

                                          /s/ Karen L. Valihura
                                          Justice